Determination of respondent Secretary of State, dated August 9, 1972, directing petitioner to return the sum of $109.44 and, in the event he fails to do so, that his real estate broker’s license be suspended, unanimously annulled, on the law, without costs and without disbursements, and the petition granted. Petitioner was hired by a landlord to rent an apartment. Pursuant to the terms of the agreement petitioner’s fee would have to be paid by the tenant. A prospective tenant consulted petitioner and he advised her of the rent and that she would have to pay a rental fee to the broker. The tenant paid that fee, in addition to the first month’s rent. Apparently the tenant mistook the petitioner for the landlord. However, there is no question but that she understood she was paying a fee in addition to the rental, and that she was paying it to a broker. Respondent found that the services rendered by the petitioner to the landlord were minimal. The landlord makes no complaint, so the value of the service rendered to him is immaterial in this proceeding. There was no proof or charge that petitioner entered into any scheme to mulct prospective tenants. According to the proof, full disclosure was made to the prospective tenant. It is difficult to see in what way petitioner could be found to be untrustworthy. Concur— • MeGivern, P. J., Kupferman, Steuer, Tilzer and Lane, JJ.